Citation Nr: 1700153	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-18 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for Posttraumatic Stress Disorder (PTSD).

2.  Entitlement to a compensable evaluation for left elbow strain, status post healed injury to left upper arm with exostoses prior to October 14, 2014, and in excess of 10 percent thereafter.

3.  Entitlement to an initial separate evaluation in excess of 20 percent for limitation of pronation associated with left elbow strain, status post healed injury to left upper arm with exostoses.

4.  Entitlement to a disability rating in excess of 20 percent for residual radial mononeuropathy of the left upper extremity.

5.  Entitlement to an initial rating in excess of 30 percent for an unspecified trauma and stressor-related disorder.

6.  Entitlement to an earlier effective date, prior to October 14, 2014, for service-connection for an unspecified trauma and stressor-related disorder.

7.  Entitlement to an earlier effective date, prior to October 14, 2014, for a separate rating for residual radial mononeuropathy.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a rating decision dated January 2015, the RO granted service connection for an unspecified trauma and stressor-related disorder, and assigned a 30 percent evaluation effective October 14, 2014; granted an increase evaluation to 10 percent for left elbow strain, status post healed injury to left upper arm with exostoses effective October 14, 2014; and granted a separate evaluation of 20 percent for limitation of pronation associated with left elbow strain, status post healed injury to left upper arm with exostoses, effective October 14, 2014.  Although the RO granted service connection for a psychiatric disorder, unspecified trauma and stressor-related disorder, the RO did not grant service connection for PTSD.  As the Veteran has not withdrawn his claim for service connection for PTSD, that claim remains on appeal.  Also, since the increase to 10 percent for the Veteran's left elbow disability and the assignment of a separate 20 percent evaluation for limitation of pronation did not constitute a full grant of the benefits sought, and the Veteran has continued his disagreement with the rating assigned, the increased rating issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The Board notes that the May 2016 statement of the case indicated an additional issue of an effective date prior to October 14, 2014 for a 10 percent evaluation for a strain of the left elbow.  The Board notes that an increased rating for this period is currently on appeal and was considered in the previous Board remand.  Thus, the issue continues to be phrased as an increased rating for a left elbow strain.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD; entitlement to a compensable evaluation for left elbow strain, status post healed injury to left upper arm with exostoses prior to October 14, 2014, and in excess of 10 percent thereafter; entitlement to an initial separate evaluation in excess of 20 percent for limitation of pronation associated with left elbow strain, status post healed injury to left upper arm with exostoses; entitlement to an initial rating in excess of 30 percent for an unspecified trauma and stressor-related disorder; entitlement to a disability rating in excess of 20 percent for residual radial mononeuropathy of the left upper extremity; entitlement to an earlier effective date, prior to October 14, 2014, for a separate rating for residual radial mononeuropathy; and entitlement to a TDIU; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On July 28, 2010, more than one year following his discharge from service, the Veteran filed his original claim seeking service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date of July 28, 2010, but no earlier, for the award of service connection for unspecified trauma and stressor-related disorder are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §  3.400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claim herein decided.  The Board notes in this regard that the Veteran, through his representative, argues for an effective date of July 2010 in an August 2016 statement.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) in regard to the earlier effective date issue. 

Earlier Effective Date - Service Connection

In general, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §  3.400.  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. §  3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA. 38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (a) (2015).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as a claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The Veteran contends that he is entitled to an effective date prior to October 14, 2014, for the award of service connection for an unspecified trauma and stressor-related disorder. 

On July 28, 2010, VA received the Veteran's claim for service connection for PTSD.  However, the Veteran's current effective date of the award of service connection for his disability is October 14, 2014, the first date of a confirmed unspecified trauma and stressor-related disorder diagnosis.  Although the Veteran's July 2010 claim for service connection was for PTSD, as noted in Clemons v. Shinseki, 23 Vet. App. 1 (2009), when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Veteran began psychiatric treatment at the Richmond VA Medical Center in July 2010, with reports of PTSD and depression since the in-service jeep accident.  Thus, the Board finds that the appropriate effective date for the award of service connection for an unspecified trauma and stressor-related disorder is July 28, 2010, the date of receipt of the Veteran's claim for service connection for PTSD. 

Therefore, for the reasons and bases set forth above, the Board finds that an effective date of July 28, 2010, but no earlier, is warranted for the award of service connection for an unspecified trauma and stressor-related disorder. 


ORDER

An effective date of July 28, 2010, but no earlier, for the award of service connection for an unspecified trauma and stressor-related disorder is granted.


REMAND

Unfortunately, additional development is required concerning the remaining claims prior to further appellate adjudication.

Service Connection, PTSD

The Veteran's claim for PTSD was previously denied as his psychiatric disability was "sub-threshold PTSD."  A July 2015 VA neuropsychiatric report indicates that the Veteran has a DSM-V diagnosis of PTSD; however,  it's unclear from the report if the related stressor is the in-service jeep accident.  Thus, the Veteran must be afforded a VA psychiatric examination with consideration of the DSM-V to determine if he is entitled to service connection for PTSD. 

Increased Rating, Unspecified Trauma and Stressor-related Disorder

Regarding the Veteran's claims for an increased rating for his service-connected psychiatric disorder, the Veteran submitted a March 2016 letter from his psychiatric provider at the Richmond VA Medical Center, indicating that he is unemployable due to his psychiatric disability.  However, it's unclear whether the unemployability stems from the Veteran's service-connected psychiatric disability.  The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  Thus, as there is evidence of a possibility of the Veteran's psychiatric disability worsening, a new VA examination should be afforded on remand.  

Increased Rating, Earlier Effective Date, Mononeuropathy

The August 2016 correspondence from the Veteran's representative indicates a number of problems with the Veteran's most recent VA examinations concerning the left upper extremity mononeuropathy.  Specifically noted are inconsistencies between October 2014 findings and August 2015 examination reports, with the first report being authored by a physician and the second report being authored by a nurse practitioner.  The Veteran's representative requests the August 2015 nurse practitioner's curriculum vitae, or in the alternative, a new examination by a physician.  

Additionally, the representative notes that a June 2007 VA examination report indicates the Veteran reported neurological symptoms in his left arm and a March 2008 EMG indicating evidence of old left radial mononeuropathy.  The Board observes in this regard that the October 2014 VA medical opinion indicates that the Veteran's mononeuropathy of the left arm is directly related to the in-service jeep injury.  Thus, the new examination must also indicate, as best as can be provided, the onset of the Veteran's mononeuropathy of the left upper extremity attributable to the in-service jeep injury and the severity of the condition since onset in order to determine the appropriate effective date of service connection and the disability rating warranted.

Increased Rating, Left Elbow

The August 2016 correspondence from the Veteran's representative also argues that recent VA examinations considering the left elbow are insufficient, mainly due to the lack of information concerning flare-ups and consideration of the totality of the Veteran's disability.

The Board additionally notes that in a recent case, the United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.  Unfortunately, the VA examinations thus far have not contained such information.
Thus, the Board finds an additional examination must be afforded to the Veteran to determine the current level of disability of his left elbow disability.

TDIU

The August 2016 letter from the Veteran's representative requests a vocational opinion to determine the Veteran's claim for TDIU.  The Board is in agreement.  Thus, such must be obtained on remand.

Additionally, any outstanding VA treatment records from the Richmond VA Medical Center (VAMC) must be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Richmond VAMC.

2.  The Veteran should be afforded a VA psychiatric examination by a medical professional.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner must contemplate all psychiatric diagnoses, with specific delineation of all symptoms related to the Veteran's service-connected an unspecified trauma and stressor-related disorder.  In the report of severity, the examiner must consider whether the Veteran is unemployable due to his service-connected psychiatric disability.

Any other current psychiatric diagnoses which are determined related to service must be considered to include specific consideration of whether the Veteran meets the DSM-V criteria for PTSD due to the in-service jeep accident.  The examiner must specifically consider the July 2015 VA neuropsychiatric report in the opinion.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities. 

3.  Afford the Veteran a VA examination with a physician to determine the severity and onset of the Veteran's mononeuropathy of the left upper extremity.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the nature and severity of the Veteran's  mononeuropathy of the upper left extremity considered with reference to all relevant diagnostic codes.  The examiner must additionally indicate the approximate date of onset of the mononeuropathy.  The examiner must specifically consider a June 2007 VA examination report which indicates the Veteran reported neurological symptoms in his left arm and a March 2008 EMG indicating evidence of old left radial mononeuropathy.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities. 

4.  Afford the Veteran a VA examination with a physician to determine the severity of the Veteran's left elbow disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should report the nature and severity of the disabilities considered with reference to all relevant diagnostic codes. 

The examiner should report all appropriate ranges of motion in degrees, on the right and left, on both active motion and passive motion and in both weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should also specifically determine all appropriate ranges of motions to include what is the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, or pain during flare-ups and/or with repeated use?  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities. 

5.  After all efforts have been exhausted to obtain and associate with the file any additional records to include the above examination reports, obtain a vocational examination to evaluate the impact the Veteran's service connected-disabilities have on his employability.  

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner must evaluate the impact the Veteran's service-connected disabilities, alone or in combination, have on his ability to secure and maintain substantially gainful employment.  The examiner must describe the disabilities' functional impairment and their impact on physical and sedentary employment.  The examiner should address their impact in terms of the Veteran's work history and education.  The examiner should not consider the Veteran's age or any nonservice-connected disabilities.  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


